DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/05/2021 and 09/08/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20200209629) in view of Yonekubo et al. (US 20160161755).
Regarding claim 16, Suzuki teaches 
	a display device (fig. 6, image projection device 200), comprising,
	an image light projecting device (abstract, light source 10 and collimate lens 12 (not shown in figure 6 but can be seen in figure 1)) configured to project an image light (laser beam 40);
	a first reflective element (curved reflection mirror 22) disposed on a first side in a first direction (shown in fig. 6) with respect to the image light projecting device (not shown in fig. 6, but down the path of 40), the first reflective element (22) configured to reflect the image light from the image light projecting device (10 and 12) toward a second side in the first direction (reflection mirror 22’s laser beam direction);	
	a first diffraction element (¶61, the curved reflection mirror 26 may include diffractive elements) configured to deflect the image light emitted from the reflective element (22) toward the first side in the first direction (where 26 emit light towards 28);
	a second diffraction element (¶61, the curved reflection mirror 28 may include diffractive elements) configured to deflect the image light emitted from the first diffraction element (26) toward the second side in the first direction (where 28 emit light towards eye 50);
and
	wherein 
	the second diffraction element (28) is disposed closer to a first side in a second direction (shown in fig. 6) intersecting the first direction than the first diffraction element (26).
	Suzuki does not specifically teach a light-guiding system configured to guide the image light emitted from the first diffraction element toward the second diffraction element and provided in an optical path from the first diffraction element to the second diffraction element.
	However, in a similar field of endeavor, Yonekubo teaches a display device (fig. 3, image display apparatus 1) comprising, 
a light-guiding system (expander optical system 4 and 36) configured to guide the image light emitted from the first diffraction element (light diffraction section 35) toward the second diffraction element (light diffraction section 65) and provided in an optical path from the first diffraction element (35) to the second diffraction element (65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display device of Suzuki with a light-guiding system configured to guide the image light emitted from the first diffraction element toward the second diffraction element and provided in an optical path from the first diffraction element to the second diffraction element of Yonekubo, for the purpose of expanding the light beam width so the visibility of the video light can be increased (¶24 and ¶25).
Regarding claim 17, Suzuki in view of Yonekubo teaches the invention as set forth above and Yonekubo further teaches the light-guiding system (4 and 36 which includes mirror 11; ¶99) is configured to guide the image light emitted from the first diffraction element (35) toward the second diffraction element (65) by reflecting the image light from the first diffraction element (35, ¶84 light diffracting section reflects light beam).  Motivation to combine is the same as in claim 16.
Regarding claim 18, Suzuki in view of Yonekubo teaches the invention as set forth above and Yonekubo further teaches the light-guiding system (4 and 36) includes an optical member ( lens 42), and the optical member (42) is a light transmissive member (shown in fig. 3).  Motivation to combine is the same as in claim 16.
Regarding claim 19, Suzuki in view of Yonekubo teaches the invention as set forth above and Suzuki further teaches the image light (40) from the image light projecting device (10 and 12) has a predetermined field of view (shown in fig. 6 has a predetermined field of view). 
Regarding claim 20, Suzuki in view of Yonekubo teaches the invention as set forth above and Suzuki further teaches the second reflective element (28) configured to direct the image light emitted from the image light projecting device (10 and 12; as shown in fig. 1 and 6) toward the first reflective element (26).
Regarding claim 21, Suzuki in view of Yonekubo teaches the invention as set forth above and Suzuki further teaches the image light projecting device (10 and 12) is disposed closer to the second side in the first direction (shown in fig. 1 and 6) than the first diffraction element (26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/30/22